Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is responsive to Amendment filed 12/30/2020.
Claims 1-7 and 11-18 are pending in this application.  Claims 1, 7, and 13 are independent claims.   In Amendment, claims 8-10 are cancelled and claims 1, 7, and 13 are added.  This Office Action is made final.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an orchestration unit, configured…”, “a verification unit, configured…”, and “a compilation unit,…”  in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 12-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi (U.S. 2011/0321051 A1) in view of Li et al. (U.S. 2007/0174101 A1).
Re claim 1, Rastogi discloses in Figures 1-12 a service orchestration method (e.g. abstract Figure 3), wherein the method is implemented by a processor and comprises: obtaining a data, wherein the data comprises a plurality of operation model identifiers and a logical connection relationship among the plurality of operation model identifiers, wherein the logical connection relationship indicates an execution sequence in the data (e.g. Figures 1-3 and paragraphs [0003, 0013-0014, 0018, and 0039-0040, 0062] wherein the tasks are received with corresponding IDs and determined dependencies along with requirements); obtaining a scheduling parameter corresponding to each operation model identifier, and when the scheduling parameter indicates a live network resource for executing the service flowchart to implement the to-be-orchestrated service, obtaining a live network status by using a control plane, and verifying, based on the obtained live network status, whether the live network resource is obtainable (e.g. Figure 3, Figure 7 with component 710, Figure 9 with component 910, and paragraphs [0018-0019, 0030-
Re claim 2, Rastogi in view of Li et al. disclose the plurality of operation model identifiers and the logical connection relationship are displayed on a user operation interface in a graphical manner; and obtaining the service flowchart comprises: determining, based on an operation instruction of a user on the user operation interface, the plurality of operation model identifiers and the logical connection relationship selected by the user (e.g. Li et al. – paragraphs [0079 and 0117]). 
Re claim 3, Rastogi in view of Li et al. disclose after obtaining the scheduling parameter corresponding to each operation model identifier, the method further comprises: performing logic verification on the logical connection relationship; and performing semantic verification on the scheduling parameter (e.g. Rastogi - paragraphs [0018-0019, 0030-0032, and 0053, 0082]). 
Re claim 4, Rastogi in view of Li et al. disclose obtaining the live network status by using the control plane, and verifying, based on the obtained live network status, whether the live network resource can be obtained comprises: obtaining the live network status through a pre-
Re claim 6, Rastogi in view of Li et al. disclose after generating the executable code for executing the service flowchart, further comprising: obtaining, through the interaction interface, the live network resource obtained through application; running the executable code based on the live network resource obtained through the request; and assisting, through the created interaction interface and based on the live network resource obtained through the request, the control plane to complete resource management tasks of querying a bottom-layer resource, reserve a bottom-layer resource, and notify a bottom-layer resource change (e.g. Rastogi - Figure 3, Figure 7 with component 710, Figure 9 with component 910, and paragraphs [0018-0019, 0030-0032, and 0053, 0082] and  Li et al. – Figures 4-5 and paragraphs [0010, 0014, 0021, 0026, 0037 and 0043]). 
Re claim 7, it is an apparatus claim having similar limitations as cited in claim 1.  Thus, claim 7 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 12, it is an apparatus claim having similar limitations as cited in claim 6.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 6.
Re claim 13, it is a server claim having similar limitations as cited in claim 1.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 1.
Re claim 14, it is a server claim having similar limitations as cited in claim 2.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 2.

Re claim 16, it is a server claim having similar limitations as cited in claim 4.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 4.
Re claim 18, it is a server claim having similar limitations as cited in claim 6.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 6.

Claims 5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi (U.S. 2011/0321051 A1) in view of Li et al. (U.S. 2007/0174101 A1) and further in view of Pulsipher et al. (U.S. 2003/0120709 A1).
Re claim 5, Rastogi in view of Li et al. disclose generating, based on the logical connection relationship and the scheduling parameter corresponding to each operation model identifier, executable code for executing the service flowchart comprises: generating, based on the logical connection relationship and the script file of the operation corresponding to each operation model identifier, the executable code for performing all operations in the service flowchart (e.g. Rastogi – Figure 6 with components 630 and 640 and paragraphs [0016-0017]); and creating an interaction interface for interaction with the control plane, wherein the interaction interface is configured for requesting the control plane to provide the live network resource for running the executable code (e.g. Li et al. – Figure 3 and paragraphs [0010, 0014, 0021, 0026, 0037 and 0043]).  Rastogi in view of Li et al. fail to disclose the step of generating, based on the scheduling parameter corresponding to each operation model identifier, a script file of an operation corresponding to each operation model identifier.  However, Pulsipher et al. disclose generating, based on the scheduling parameter corresponding to each operation model 
Re claim 11, it is an apparatus claim having similar limitations as cited in claim 5.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 5.
Re claim 17, it is a server claim having similar limitations as cited in claim 5.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 5.

Response to Arguments
Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. 
The examiner respectfully reminds that claim 7 invokes 35 U.S.C 112(f) because it meets the 3-prongs test analysis as seen above.

The applicant argues in pages 9-11 for claim 1 that the references by Rastogi and Li do not disclose all 5 aspect as listed in page 9, particularly (1) the scheduling parameter indicating a live network resource for executing and (2) verifying the live network can be obtainable by Rastogi, and (3) verifying whether the resource is obtainable, let alone the live network resource status is obtained by a control plane by Li.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC H NGUYEN whose telephone number is (571)272-3919.  The examiner can normally be reached on M-F: 7:30 am -3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUOC H NGUYEN/Primary Examiner, Art Unit 2443